Citation Nr: 1757230	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-14 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than April 14, 2004, for the grant of service connection for lumbosacral strain and degenerative disc disease of the lumbar spine (lumbar spine disability).

2.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle injury (right ankle disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to service connection for hepatitis C, to include as secondary to contaminated water, air gun inoculation, and/or an in-service surgical procedure.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected lumbar spine disability and/or service-connected residuals of a right ankle injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978, and has additional service in the Navy Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in November 2009, September 2012, April 2015, and November 2016.  In pertinent part, the November 2009 rating decision granted service connection for a lumbar spine disability and assigned an April 14, 2004, effective date; the September 2012 rating decision denied service connection for hepatitis C; the April 2015 rating decision denied service connection for a left knee disability and radiculopathy of the right lower extremity; and the November 2016 rating decision denied a disability rating in excess of 10 percent for residuals of a right ankle injury.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

The Board notes that although a VA Form 9 (Appeal to Board of Veterans' Appeals) has not been submitted by the Veteran regarding her claim for an increased rating for a right ankle disability, the undersigned VLJ accepted testimony from the Veteran with regard to this issue.  See April 2017 Hearing Transcript.  The Board accepts this testimony in lieu of a Substantive Appeal on a completed VA Form 9.  See 38 C.F.R. § 20.202 (2017) (indicating that a Substantive Appeal consists of a properly completed VA Form 9 . . . or correspondence containing the necessary information).  Additionally, although the matter of the Veteran's entitlement to an increased rating for a right ankle disability and entitlement to service connection for hepatitis C have not been certified to the Board, the Board accepts the issues as within its jurisdiction in light of the Veteran's April 2017 testimony.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

With regard to the Veteran's claim for service connection for radiculopathy of the right lower extremity, the Board observes that VA issued a Statement of the Case regarding her claims for service connection for radiculopathy of the right lower extremity and a left knee disability in December 2016, and shortly thereafter, the Veteran submitted a January 2017 statement in lieu of a VA Form 9 with regard to her left knee disability.  The Veteran did not indicate that she otherwise wishes to pursue her claim for service connection for radiculopathy of the right lower extremity and did not provide testimony as to this issue.  Thus, it is not before the Board at this time.

During the appeal period the Veteran reported that she cannot work because of her service-connected disabilities.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of the Veteran's entitlement to a TDIU, service connection for hepatitis C, and service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2003 Board decision denied the Veteran's petition to reopen a claim for service connection for a lumbar spine disability; and nothing in the record reflects the Veteran filed a timely Notice of Appeal with the United States Court of Appeals for Veterans Claims (Court) at that time.

2.  Since the Board's final December 2003 decision, the record shows that the Veteran next communicated in writing a desire to file a claim for service connection on April 14, 2004.

3.  Following VA's receipt of the April 2004 claim to reopen, service connection for a lumbar spine disability was granted by the Board in October 2009 and the RO assigned an effective date of April 14, 2004, in its November 2009 rating decision.

4.  For the period on appeal, the Veteran's right ankle disability has more nearly approximated marked limitation of motion.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 14, 2004, for the grant of service connection for a lumbar spine disability is denied.  38 U.S.C. §§ 5107, 5110, 7266 (2012); 38 C.F.R. §§ 3.102, 3.400, 20.1100, 20.1104 (2017).

2.  For the period on appeal, the criteria for a disability rating of 20 percent for residuals of a right ankle injury have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Code 5271 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Grant of Service Connection for a Lumbar Spine Disability

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C. § 5101(a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court remarked that 38 U.S.C. § 5110 and 38 U.S.C. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2017).  Prior to March 24, 2015, an informal claim was "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014).  It had to "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, included "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  At that time, VA looked to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and was required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In addition, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. § 3.400(q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Notably, for the Veteran to be awarded an effective date based on an earlier claim that became final and binding, she has to collaterally attack the prior decision and show there was CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

By way of background, the Veteran filed an original claim for service connection for a lumbar spine disability in January 1994.  She did not appeal the July 1994 rating decision that denied her claim for service connection.  In June 2001, she filed a petition to reopen her claim, which was subsequently denied in January 2002.  The Veteran initiated an appeal of the January 2002 rating decision and the Board issued a December 2003 decision in which it denied her petition to reopen the claim for service connection for a lumbar spine disability.  The record does not show that the Veteran filed a timely Notice of Appeal with the Court.  The December 2003 Board decision is final.  38 U.S.C. § 7266 (2012).

The Board notes that the rating decisions that were submitted prior to the December 2003 Board decision were subsumed by the unappealed and final December 2003 decision.  38 C.F.R. § 20.1104 (2017).  Thus, because the December 2003 Board decision became final based on the evidence of record at the time, it is not subject to revision in the absence of CUE in the decision.  To this point, the Board notes that the Veteran's representative reported that the Veteran does not allege CUE in the December 2003 decision.  See Hearing Transcript, p. 7.

Overall, notwithstanding the Veteran's assertion that she is entitled to an earlier effective date because she pursued her claim continuously, the Board finds that an effective date earlier than April 14, 2004, is not warranted because, following the final December 2003 Board decision, the Veteran next communicated in writing a desire to file a claim for service connection on April 14, 2004.  Thus, the appeal is denied.

Increased Rating for Residuals of a Right Ankle Injury

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Here, the RO granted service connection for residuals of a right ankle injury, and assigned a 10 percent rating, in an April 2015 rating decision.  The Veteran did not submit a valid Notice of Disagreement with this decision, and thus, it is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  In September 2016, the Veteran submitted the claim that led to the present appeal.

The Veteran's right ankle disability is rated under Diagnostic Code 5271 (for limitation of motion of the ankle).  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).  Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion warrants a 20 percent rating.  Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Here, during the Veteran's April 2017 Board hearing, she reported that her right ankle is constantly swollen, she experiences ankle instability, and she wears a brace to alleviate that instability.  Additionally, she indicated that her ankle condition has been productive of limitation of motion.

Upon examination in October 2016, the Veteran demonstrated functional loss in the form of pain, stiffness, and swelling; pain with weight bearing; dorsiflexion to 10 degrees; and plantar flexion to 30 degrees.  The examiner indicated that disturbance of locomotion and interference with standing are additional factors that contribute to instability.  Ankylosis was not shown.

In May 2017, the Veteran was examined during a flare up and another VA examiner documented dorsiflexion to 0 degrees and plantar flexion to 45 degrees.  The examiner reported that pain, fatigue, and weakness significantly limit the Veteran's functional ability with repeated use of the right ankle over time; she demonstrated less than normal strength in dorsiflexion; and she demonstrated instability.  Again, ankylosis was not shown.

Upon careful review of the evidence, the Board finds that throughout the period of the claim, the Veteran's right ankle disability has more nearly approximated marked limitation of motion than moderate limitation of motion.  In this regard, the medical evidence shows the Veteran has had significant pain, which has been productive of significant limitation of motion, and also experiences functional loss due to fatigue and weakness.  Further, her disability has affected her ability to ambulate.  Therefore, a 20 percent rating is warranted for the entire appeal period.

As the Veteran indicated during her April 2017 hearing that a 20 percent rating for her right ankle disability would satisfy her appeal, consideration of a rating in excess of 20 percent for the Veteran's right ankle disability is not warranted at this time.  See Hearing Transcript, p. 14; see also AB v. Brown, 6 Vet App. 35, 38 (1993).


ORDER

An effective date earlier than April 14, 2004, for the grant of service connection for lumbosacral strain and degenerative disc disease of the lumbar spine is denied.

Subject to the regulations controlling disbursement of VA monetary benefits, a rating of 20 percent is granted for residuals of a right ankle injury for the period on appeal.


REMAND

The issues of the Veteran's entitlement to service connection for hepatitis C, service connection for a left knee disability, and a TDIU remain before the Board.

Characterizing the Veteran's Periods of Service

Generally, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Board notes that a veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2) (2012); 38 C.F.R. § 3.1(d) (2017).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a) (2017).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106(d); 38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22)-(24); 38 C.F.R. § 3.6(a).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola v. Peake, 22 Vet. App. 320, 324 (2008).

Here, the evidence indicates that the Veteran served on active duty from April 1975 to April 1978 and has additional service in the Navy Reserve.  The Veteran's periods of ACDUTRA and INACDUTRA are unclear; thus, on remand, VA must take reasonable steps to clearly identify and characterize the Veteran's periods of Reserve service.

Service Connection for Hepatitis C

During the April 2017 Board hearing, the Veteran asserted that she may have contracted hepatitis C during a 1977 in-service surgery to remove a lipoma, during an in-service air gun inoculation, and/or because she was exposed to contaminated water while she was stationed at Camp Pendleton and Camp Lejeune.  She also reported that she has not had blood transfusions, does not have tattoos, and has not used shared razors or drugs.  On remand, VA should obtain a medical opinion that addresses the Veteran's contentions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection for a Left Knee Disability

During the April 2017 Board hearing, the Veteran also asserted that she developed her current left knee disability, which was identified as left knee strain and osteoarthritis, secondary to her service-connected lumbar spine and/or right ankle disabilities.  She reported that she has fallen on several occasions when her back has given out, and as a result, she injured her knee.  To date, VA has not obtained an adequate medical opinion that addresses this issue; thus, an opinion should be obtained on remand.  See February 2015 VA examination report.

TDIU

As the Veteran's claim for a TDIU is inextricably intertwined with the claims being remanded, the Board finds that the issue of her entitlement to a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file recent VA treatment records and any other pertinent records identified by the Veteran during the course of the remand.  If any records requested by VA are not available, this should be indicated in the file.

2.  Attempt to verify all periods of the Veteran's service by contacting all appropriate record sources.  As precisely as possible, identify the Veteran's periods of active duty, active duty for training, and inactive duty for training.  In doing so, note the sources of the information obtained to identify the Veteran's periods of recognized service.  All efforts to contact record sources and any negative responses should be documented in the claims file.

3.  Obtain a medical opinion regarding the etiology of the Veteran's hepatitis C.  The Veteran's claims file should be made available to and be reviewed by the reporting clinician, and he or she must indicate whether such review was accomplished.

   (a) Provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C had its onset during a period of service.

   (b) Provide an opinion as to whether it is at least as likely as not that hepatitis C was caused or aggravated by a 1977 in-service surgery to remove a lipoma.
   
   (c) Provide an opinion as to whether it is at least as likely as not that hepatitis C was caused or aggravated by an in-service air gun inoculation.
   
   (d) Provide an opinion as to whether it is at least as likely as not that hepatitis C was caused or aggravated by her exposure to contaminated water while she was stationed at Camp Pendleton and Camp Lejeune.

In providing the requested opinions, the reporting clinician is advised that the Veteran testified that she has not had blood transfusions, does not have tattoos, and has not used shared razors or drugs.
   
The reporting clinician is advised that the term "aggravation" is defined for this purpose as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the reporting clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.  Please note that a clinician's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.

4.  Then, obtain a medical opinion regarding the etiology of the Veteran's left knee disability.  The Veteran's claims file should be made available to and be reviewed by the reporting clinician, and he or she must indicate whether such review was accomplished.

   (a) Identify all left knee disorders diagnosed during the pendency of the claim (since January 2015).

   (b) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that it had its onset during a period of service.

   (c) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that it was caused or aggravated by the Veteran's service-connected lumbar spine disability.
   
   (d) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that it was caused or aggravated by the Veteran's service-connected right ankle disability.
   
The reporting clinician is advised that the term "aggravation" is defined for this purpose as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the reporting clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the reporting clinician's consideration and analysis of both the medical and lay evidence of record.  Please note that a clinician's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.

5.  Ensure that the requested development has been completed and undertake any additional development as may become necessary.

6.  Readjudicate the claims on appeal and undertake any additional development deemed necessary.  If any of the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and allow for a reasonable period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


